Citation Nr: 1546559	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-00 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the appellant may be recognized as a substitute claimant.

2.  Entitlement to accrued benefits.
 
3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1978 to March 1983.  He died in January 2010 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the file has been subsequently transferred to the RO in Nashville, Tennessee. 

In her January 2012 substantive appeal, the appellant requested a Board video-conference hearing before a Veterans Law Judge.  Later that month, in response to a letter from VA, she withdrew her hearing request and requested that her case be forwarded to the Board.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015). 

In September 2014, the claim was remanded by the Board for additional development and now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Within the necessary time period, neither the Veteran nor the appellant filed a notice of disagreement as to the June 2009 rating decision which decided the Veteran's claims for an increased rating for major depressive disorder and entitlement to a total disability rating for individual unemployability (TDI); therefore, no actionable claim exists for which the appellant can be substituted for the Veteran.

2.  The Veteran had no claims for VA benefits pending at the time of his death in January 2010.


CONCLUSIONS OF LAW

1.  The criteria for recognizing the appellant as a substitute claimant are not met. 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.201 (2015).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a); 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the instant case, as discussed further below, the law, and not the facts, is dispositive of the appellant's claims. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  In sum, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Prinicipi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).

As noted previously, in September 2014, the Board remanded the case in order for the AOJ to adjudicate the issue of whether substitution of the appellant for the Veteran was proper and, thereafter, readjudicate the pending claims.  Such was accomplished in the July 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the September 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

I. Substitution of the Appellant

In a rating decision issued in June 2009, the AOJ increased the Veteran's disability rating for major depressive disorder (previously characterized as schizoid-affective schizophrenia with depressive features), from 30 to 50 percent, effective October 27, 2008.  In the same rating decision, the AOJ denied the Veteran's claim for entitlement to a TDIU.  On June 23, 2009, the Veteran was notified of this decision and his appellate rights.  Therefore, he had one year from that date in order to file a notice of disagreement with the decision.  See 38 C.F.R. § 20.201.  No notice of disagreement had been filed when the Veteran died in January 2010, prior to the expiration of the one year period.  As the period allowed by law for filing a notice of disagreement had not expired, he had a claim pending at the time of his death.  38 C.F.R. § 3.1010(g)(1).  

The appellant is his surviving spouse.  In March 2010, she timely filed a VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child, which may be construed as a request to be substituted as the appellant in a claim for benefits.  In this regard, for claimants who died on or after October 10, 2008, as is the case here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. See 38 U.S.C. § 5121A.  

The appellant timely filed a VA Form 21-534, which served as a request for substitution.  Therefore, the Board finds that the appellant meets the criteria for substitution as it concerns the Veteran's claims decided in the June 2009 rating decision.  See 38 C.F.R. § 3.1010.  However, there is no longer a claim available for which the appellant can be substituted.  VA allows a substitute to appeal a decision on a claim if the decedent had an actionable right of appeal on the date of death.  38 C.F.R. § 3.1010(g)(1).  In this regard, as noted previously, a claim is considered to be pending if, at the time of the claimant's death, the AOJ has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.  Id.  However, the appellant never filed a notice of disagreement with the June 2009 rating decision in the remainder of the one year appeal period.  Therefore, the Board finds that those claims are no longer actionable, and the appellant is barred by law from being substituted for the Veteran for such claims.


II. Entitlement to Accrued Benefits

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

The statute concerning accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  That amendment created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in January 2010 and thus such provisions are applicable; however, there is no evidence that the Veteran had a claim for VA benefits pending on the date of his death that had not been finally adjudicated by VA.  The Board notes that the rating decision issued in June 2009, which increased the Veteran's disability rating for major depressive disorder to 50 percent and denied entitlement to a TDIU, had been finally adjudicated by VA as neither he nor the appellant submitted a timely notice of disagreement.  Therefore, such claim is considered finally adjudicated.

Furthermore, there is no evidence that the Veteran had submitted a claim prior to his death in January 2010 that had not been adjudicated.  Therefore, at the time of his death, the Veteran had no claims for VA benefits pending.

Accordingly, there is no basis under which accrued benefits may be granted.  The facts of this case are not in dispute and the law is dispositive.  Accordingly, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As there is no actionable claim, the appellant may not be recognized as a substitute claimant; the appeal is denied.

Entitlement to accrued benefits is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim for service connection for the cause of the Veteran's death so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the appellant claims that the Veteran's death was caused by disabilities that were incurred as a result of his military service.  

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability, either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

At the time of the Veteran's death, service connection had been established for recurrent major depression (previously characterized as schizoid-affective schizophrenia with depressive features) and residuals of Bell's palsy on the left, manifested by ptosis of the left eyelid.  Prior to his death, the Veteran had not sought to establish service connection for any other disability. 

The death certificate shows that the Veteran died in January 2010 with an immediate cause of death listed as recurrent strokes, secondary to possible primary central nervous system vasculitis, while the underlying causes listed were hypertension, myeloproliferative disorder, and possible aspiration pneumonia.

The appellant has presented two theories as to the connection between the Veteran's military service and his death.  Initially, in her August 2010 notice of disagreement, she indicated that, although the Veteran was not service-connected for his hypertension, she felt that the hypertension that contributed to his death had developed as a result of his major depression.  With regard to her second theory of entitlement, in May 2015, the appellant submitted a medical journal article that was provided to her by the Veteran's physician, which indicates that vasculitis could be characterized by cranial nerve palsies.  As the Veteran was service-connected for the paralysis of a cranial nerve, the appellant contends there is a connection between his cause of death and such service-connected condition.  Furthermore, in support of her claims, in her September 2015 Informal Hearing Presentation, the appellant's representative referenced treatise evidence indicating a connection between depression and a stroke.

VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim. 38 U.S.C.A § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22   (Fed. Cir. 2008).  Therefore, the Board finds that the evidence of record raises a question as to whether the Veteran's service-connected disabilities caused or contributed to his death and/or whether his hypertension is related to his military service.  As such, a medical opinion addressing such inquiries should be obtained.

In addition, the Board finds that a remand is necessary in order to obtain outstanding records.  In a December 2009 VA discharge note, it is noted that the Veteran was seen at the Holston Valley Medical Center in October of that year for a cardiovascular issue.  In light of the Board's remand for a medical opinion concerning the Veteran's cause of death, such records may contain relevant information and should be obtained.  In addition, the appellant should be given an opportunity to identify or submit any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with an opportunity to identify or submit any additional treatment records relevant to the Veteran's service-connected disabilities.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from Holston Valley Medical Center. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford her an opportunity to submit any copies in her possession.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, obtain a VA opinion from an appropriate medical professional regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner. 
Following a review of all the relevant evidence, to include the May 2015 medical article submitted by the appellant concerning a link between vasculitis and cranial nerve paralysis as well as the treatise evidence referenced by her representative in the September 2015 Informal Hearing Presentation indicating a connection between depression and stroke, and considering accepted medical principles, the examiner is requested to address the following questions:

a) Is it at least as likely as not (i.e., a probability of 50 percent or more) that either of the Veteran's service-connected disabilities (recurrent major depression (previously characterized as schizoid-affective schizophrenia with depressive features) and residuals of Bell's palsy on the left, manifested by ptosis of the left eyelid) was the principal cause of death; that is, were either of the service-connected disabilities, singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto? 

b) Is it at least as likely as not (i.e., a probability of 50 percent or more) that either of the Veteran's service-connected disabilities was a contributory cause of death; that is, did any of the service-connected disabilities (a) contribute substantially or materially to death, (b) combine to cause death, (c) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death. 

In answering (a) and (b), the examiner must consider and address the appellant's contentions that the Veteran's vasculitis was a result of his Bell's palsy and/or his strokes were related to his depression, his immediate cause of death. 

A response must be provided for each question listed above and a complete and detailed rationale must be provided for each opinion offered. 

c)  The examiner is asked to address whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's service-connected disabilities resulted in any debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases or injury primarily causing death?

d)  The examiner is asked to address whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's hypertension (which contributed to his death) was related to his military service, or caused OR aggravated by his recurrent major depression. 

The examiner should consider all lay medical evidence of record, noting that lay persons are competent to report events and symptoms of which they have first-hand knowledge.  The examiner should also consider all of the medical evidence of record, particularly the medical evidence regarding the nature, onset, and progression of the Veteran's hypertension. 

A response must be provided for each question listed above and a complete and detailed rationale must be provided for each opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


